DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Empel et al. [US 20090090877 Ai, hereafter Van Empell] in view of De Jong et al. [US 20160252821 Al, hereafter De Jong].
As per Claims 1 and 10, Van Empel teaches a method for producing a protective buffer flow in an EUV light source (Para 59), comprising:
directing light along a light path from the EUV light source toward a collector (Para 42);
injecting a first buffer gas 18 from a buffer gas injector through a plurality of through holes in the collector, wherein the first buffer gas is directed away from a surface of the collector 12 (Para 43); and 
injecting a second buffer gas from a manifold buffer gas injector 22 manifold arranged peripherally to the collector 12 and arranged a first distance toward the light path in relation to the collector, wherein the manifold buffer gas injector faces away from the surface of the collector, and wherein the second buffer gas is directed away from the surface of the collector (Para 44, wherein each of the subflows being directed towards a central region, such that the gas flow, away from the mirror surface); 
wherein the first distance corresponds to a distance from the collector where the first buffer gas merges into a single flow (See fig. 2, Para 40-47).
Van Empel does not explicitly express that a second buffer gas from a ring manifold and is directed farther from the surface of the collector than the first distance.
However, Van Empel further disclosed a fluid supply 16 constructed to form a gas flow GF flowing away from the mirror surface 14 in a direction D transverse with respect to the mirror surface 14 in order to mitigate particle debris produced by the plasma; and each fluid supply 22 is arranged to provide a subflow of gas, and each of the subflows being directed towards a central region, such that the gas flow, away from the mirror surface, is provided by a collision between the subflows occurring in the central region (Para 40-44).
De Jong teaches the nozzle member has a plurality of nozzle apertures each arranged to emit a gas stream directed to a respective point adjacent the first focal point whereby a vortex flow of gas surrounding the first focal point can be established. The vortex flow is particularly effective in ensuring the correct trajectory for the fuel and for conveying debris into the debris trap (Para 99 and 153). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of controlling the gas supply units and direct the gas flow in a desired direction as required by a particular design in order to effectively convey debris into the debris trap and as such, the limitation does not distinguish the claimed invention from the prior art to Van Empel in view of De Jong.
As per Claims 2 and 11, Van Empel in view of De Jong teaches the method of claim 1, wherein a rate of injecting the second buffer gas is larger than a rate of injecting the first buffer gas. 
As per Claims 3 and 12, Van Empel in view of De Jong teaches the method of claim 1, wherein the first buffer gas and the second buffer gas are the same.
As per Claims 4 and 13, Van Empel in view of De Jong teaches the method of claim 3, wherein the first buffer gas and the second buffer gas each comprise argon, helium, hydrogen, nitrogen, neon, krypton, or xenon. 
As per Claims 5, 6, 14 and 15, Van Empel in view of De Jong teaches the method of claim 1 and 10.
Van Empel in view of De Jong does not explicitly teach wherein the plurality of through holes in the collector are arranged about the surface of the collector, and are spaced apart such that there is a distance of between 1 mm and 50 mm between adjacent through holes. 
However, Van Empel further disclosed wherein the plurality of through holes in the collector are arranged about the surface of the collector (Para 44, wherein the prior art to Van Empel through holes are set to a predetermined distance). 
Van Empel in view of De Jong discloses the claimed invention except for the specified distance range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the distance to a optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per Claim 7, Van Empel in view of De Jong teaches the method of claim 1.
Van Empel further disclosed wherein the first buffer gas and the second buffer gas are directed toward the light path upstream from the collector (See fig. 2, Para 44).
As per Claims 8 and 17, Van Empel in view of De Jong teaches the method of claim 1.
Van Empel in view of De Jong does not explicitly teach injecting a third buffer gas from a second ring manifold arranged peripherally to the ring manifold and arranged a second distance toward the light path in relation to the ring manifold, wherein the third buffer gas is directed away from the surface of the collector; wherein the second distance corresponds to a distance from the ring manifold where the second buffer gas merges into a single flow.
However, Van Empel further disclosed that one or more apertures 20 may be provided in the laser 6 to allow for passage of at least a part of the gas flow GF. In another embodiment, the gas flow GF is supplied to the chamber 10 with a plurality of fluid supplies (or fluid supply units) 22 arranged in the module 1. Each fluid supply 22 is arranged to provide a subflow of gas, and each of the subflows being directed towards a central region, such that the gas flow, away from the mirror surface, is provided by a collision between the subflows occurring in the central region (Para 44). 
The prior art to Van Empel in view of De Jong discloses the claimed invention except for a third buffer gas as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add the third buffer gas in the device of Van Empel as modified by De Jong, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
As per Claims 9 and 18, Van Empel in view of De Jong teaches the method of claim 1.
Van Empel further disclosed wherein the collector is a mirror (Para 40, a collector mirror 12).
As per Claim 16, Van Empel in view of De Jong teaches the apparatus of claim 10.
Van Empel further disclosed a protective skirt arranged peripherally to the ring manifold that extends a second distance toward the light path; wherein the second distance corresponds to a distance from the ring manifold where the second buffer gas merges into a single flow (See fig. 2).
As per Claim 19, Van Empel in view of De Jong teaches the apparatus of claim 10.
Van Empel further disclosed wherein the ring manifold is sealed to the collector (See fig. 2).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that it would not be obvious to change the orientation of subflows to be farther from the surface of the collector from where the first buffer gas merges into a single flow because it changes the principle of operation in Van Empel. 
The Examiner respectfully disagrees. The prior art to Van Empel, for example paragraphs 40 and 44, disclosed that a fluid supply 16 constructed to form a gas flow GF flowing away from the mirror surface 14 in a direction D transverse with respect to the mirror surface 14 in order to mitigate particle debris produced by the plasma; and each fluid supply 22 is arranged to provide a subflow of gas, and each of the subflows being directed towards a central region, such that the gas flow, away from the mirror surface, is provided by a collision between the subflows occurring in the central region (Emphasis added by the Examiner). 
Therefore, the principle of operation of the prior art to Van Empel is to flow the gas in the direction away from the surface of the collector; and 
the prior art to De Jong also disclosed that the nozzle member has a plurality of nozzle apertures each arranged to emit a gas stream directed to a respective point adjacent the first focal point (which is in the direction away from the collector) whereby a vortex flow of gas surrounding the first focal point can be established (Emphasis added). 
The purpose of both prior art teachings are to produce a system in order to mitigate particle debris produced by the plasma. As a result, the proposed modification does not teach away the function of the primary prior art of Van Empel. Therefore, Applicant’s argument on the above points is not persuasive. 
Applicant’s argument regarding claim 20 is found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882